Exhibit 10.1


 


AMENDMENT NO. 2


TO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


 

This Amendment No. 2 to Second Amended and Restated Credit Agreement dated as of
January 20, 2009 (this “Amendment”), is made among TETRA TECH, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., as Administrative Agent,
each of the Lenders signatory hereto and each of the Guarantors signatory
hereto.  Each capitalized term used and not otherwise defined in this Amendment
has the definition specified in the Credit Agreement described below.

 


RECITALS:


 

A.            The Borrower, Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and each lenders from time to time
party thereto (each, a “Lender” and, collectively, the “Lenders”) have entered
into that certain Second Amended and Restated Credit Agreement dated as of
March 30, 2007 (as amended by that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of May 30, 2008, the “Credit Agreement”),
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility.

 

B.            Each of the Guarantors has entered into a Guaranty pursuant to
which it has guaranteed the payment and performance of the obligations of the
Borrower under the Credit Agreement and the other Loan Documents.

 

C.            The Borrower has advised the Administrative Agent and the Lenders
that it desires to amend certain provisions of the Credit Agreement as set forth
below.

 

D.            The Administrative Agent and the Lenders are willing to so amend
the Credit Agreement on the terms and conditions contained in this Amendment.

 

In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                     Amendments to Credit Agreement.  Subject
to the terms and conditions set forth herein, and in reliance upon the
representations and warranties of the Borrower made herein, the Credit Agreement
is amended as follows:

 

(a)                                The existing definition of “Excluded
Subsidiary” in Section 1.02 is deleted in its entirety and the following is
inserted in lieu thereof:

 

“Excluded Subsidiary” means any Subsidiary of the Borrower designated as such on
Schedule 5.13 and any other Subsidiary designated as such from time to time in
writing by the Borrower to the Administrative Agent; provided, that, the
Borrower may remove any Subsidiary from the list of Excluded Subsidiaries from
time to time in order to maintain compliance with Section 7.16 so long as the
Borrower has caused such Subsidiary to execute a Guaranty Joinder Agreement and
Security Joinder Agreement to the extent such execution would be

 

--------------------------------------------------------------------------------


 

required under Section 6.12(e) (for the purposes of such Section, treating such
Subsidiary as if it were formed or acquired on the effective date of such
designation).

 

(b)                               Clause (v) of the proviso to
Section 7.02(g) is amended by inserting “(unless such acquired Equity Interests
are acquired by an Excluded Subsidiary and limited, in the case of each entity
that is a “controlled foreign corporation” under Section 957 of the Code, to a
pledge of 65% of the voting Equity Interests of such first-tier foreign
subsidiary to the extent the pledge of any greater percentage would result in
material adverse tax consequences to the Borrower)” after “so acquired” and
before the semicolon in the last line thereof.

 

2.                                       Effectiveness; Conditions Precedent. 
The amendments herein provided shall be effective upon the satisfaction of the
following conditions precedent:

 

(a)                                The Administrative Agent shall have received
each of the following documents or instruments in form and substance acceptable
to the Administrative Agent:

 

(i)                                   one or more counterparts of this
Amendment, duly executed by the Borrower, each Guarantor and the Required
Lenders; and

 

(ii)                                such other documents, instruments, opinions,
certifications, undertakings, further assurances and other matters as the
Administrative Agent shall reasonably request.

 

(b)                               All fees and expenses payable to the
Administrative Agent and the Lenders (including (x) an amendment fee of $7,000
to each Lender that executes and returns this Amendment to the Administrative
Agent by 3:00 pm PST on January 20, 2009, and (y) the fees and expenses of
counsel to the Administrative Agent estimated to date) shall have been paid in
full (without prejudice to final settling of accounts for such fees and
expenses).

 

3.                                       Consent of the Guarantors. 
Notwithstanding that such consent is not required by the Loan Documents, each of
the Guarantors hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies in all respects the Loan Documents
to which such Person is a party (including without limitation the continuation
of such Person’s payment and performance obligations and the effectiveness and
priority of any Liens granted thereunder, in each case upon and after the
effectiveness of this Amendment and the amendment contemplated hereby) and the
enforceability of such Loan Documents against such Person in accordance with its
terms.

 

4.                                       Representations and Warranties.  In
order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the  Administrative Agent and
such Lenders as follows:

 

(a)                                The representations and warranties made by it
in Article V of the Credit Agreement, and by each Loan Party in each of the Loan
Documents to which such Loan Party is a party are true and correct on and as of
the date hereof, except to

 

2

--------------------------------------------------------------------------------


 

the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct as of such earlier date;

 

(b)                               Since the date of the most recent financial
reports of the Borrower delivered pursuant to Section 6.01 of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has had or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                The Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to a Guaranty as a Guarantor;

 

(d)                               This Amendment has been duly authorized,
executed and delivered by the Borrower and the Guarantors and constitutes a
legal, valid and binding obligation of such Persons, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

 

(e)                                No Default or Event of Default has occurred
and is continuing.

 

5.                                       Entire Agreement.  This Amendment,
together with all the Loan Documents (collectively, the “Relevant Documents”),
sets forth the entire understanding and agreement of the parties hereto in
relation to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter.  No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty.  Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

 

6.                                       Full Force and Effect of Agreement. 
Except as hereby specifically amended, modified or supplemented, the Credit
Agreement and all other Loan Documents are hereby confirmed and ratified in all
respects and shall be and remain in full force and effect according to their
respective terms.

 

3

--------------------------------------------------------------------------------


 

7.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, facsimile or
other electronic transmission (including .PDF) shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

8.                                       Governing Law; Jurisdiction, Etc.  This
Amendment shall in all respects be governed by, and construed in accordance
with, the laws of the State of New York, and shall be further subject to the
provisions of Section 10.14 of the Credit Agreement.

 

9.                                       Enforceability.  Should any one or more
of the provisions of this Amendment be determined to be illegal or unenforceable
as to one or more of the parties hereto, all other provisions nevertheless shall
remain effective and binding on the parties hereto.

 

10.                                 References.  All references in any of the
Loan Documents to the “Credit Agreement” shall mean the Credit Agreement, as
amended hereby.

 

11.                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the Borrower, each Guarantor,
the Administrative Agent and each Lender, and their respective successors and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

 

[Remainder of page left blank intentionally; signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

/s/  Dan L. Batrack

 

Name:    Dan L. Batrack

 

Title:      Chief Executive Officer

 

 

 

 

 

GUARANTORS:

 

 

 

ADVANCED MANAGEMENT

 

TECHNOLOGY, INC.

 

ARD, INC.

 

ARDAMAN & ASSOCIATES, INC.

 

COSENTINI ASSOCIATES, INC.

 

DELANEY CRUSHED STONE

 

PRODUCTS, INC.

 

ENGINEERING MANAGEMENT

 

CONCEPTS, INC.

 

GEOTRANS, INC.

 

HARTMAN & ASSOCIATES, INC.

 

TETRA TECH CONSTRUCTION

 

SERVICES, INC.

 

TETRA TECH EC, INC.

 

TETRA TECH EM INC.

 

TETRA TECH EXECUTIVE SERVICES, INC.

 

TETRA TECH NUS, INC.

 

THE DELANEY GROUP, INC.

 

WESTERN UTILITY CONTRACTORS, INC.

 

 

 

By:

/s/  Dan L. Batrack

 

Name:    Dan L. Batrack

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

/s/  Robert Rittelmeyer

 

Name:    Robert Rittelmeyer

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/  Mathew Griesbach

 

Name:    Mathew Griesbach

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING,
INC., as a Lender

 

 

 

 

 

By:

/s/  Joann L. Holman

 

Name:    Joann L. Holman

 

Title:      Managing Director

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/  John E. Burda

 

Name:    John E. Burda

 

Title:      Senior Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a Lender

 

 

 

 

 

By:

/s/  Matthew Douglass

 

Name:    Matthew Douglass

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY, as a Lender

 

 

 

By:  Prudential Investment Management, Inc.

 

 

 

 

 

By:

/s/  Cornelia Cheng

 

Name:    Cornelia Cheng

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

 

 

 

 

By:

/s/  Peter Thompson

 

Name:    Peter Thompson

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

/s/  Conan Schleicher

 

Name:    Conan Schleicher

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/  Jared Myres

 

Name:    Jared Myres

 

Title:      Vice President

 

Amendment No. 2 to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------